Citation Nr: 0203427	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  01-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


Entitlement to an initial compensable evaluation for status 
post anterior cruciate ligament reconstruction of the right 
knee.

(The issues of entitlement to service connection for left ear 
hearing loss, and to an initial compensable evaluation for 
perforation of the left tympanic membrane, will be the 
subjects of a later decision.) 


REPRESENTATION

Appellant represented by:	James Valentin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1997 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the February 2000 notification of a December 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  In April 
2000, the veteran's claims file was transferred to the VARO 
in Philadelphia, Pennsylvania, from where his case now 
originates.  In November 2001, the veteran was afforded a 
hearing before the undersigned Member of the Board, at the 
RO.  At that time, he explicitly testified that he had no 
right ear problems or hearing loss, and sought service 
connection only for left ear hearing loss.  Therefore, 
although the RO characterized the veteran's claim as 
entitlement to service connection for bilateral hearing loss, 
the Board believes that the issue, as recharacterized on the 
first page of the present decision, more accurately reflects 
the veteran's wishes and stated intent as to this claim. 

Furthermore, the Board observes that, while the RO, in its 
February 2000 rating decision, also denied entitlement to a 
10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities pursuant to 38 C.F.R. § 3.324, 
a timely substantive appeal was not received as to that 
matter.  See 38 C.F.R. § 20.302(b).  Nevertheless, in light 
of the Board's decision on another issue, as set forth below, 
the issue of entitlement to a 10 percent evaluation based 
upon multiple, noncompensable, service-connected disabilities 
is rendered moot.


Finally, the Board is undertaking additional development on 
the issues of entitlement to service connection for left ear 
hearing loss and an initial compensable evaluation for 
perforation of the left ear tympanic membrane, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing those issues.


FINDINGS OF FACT

1.  The veteran's service-connected status post anterior 
cruciate ligament (ACL) reconstruction of the right knee is 
manifested by subjective complaints of pain, with no effusion 
or loss of range of motion.

2.  There is an approximate balance in the evidence as to 
whether the veteran's right knee disability, for which VA has 
prescribed an ACL knee brace, causes a slight degree of 
instability.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an initial rating of 10 percent for right knee status 
post anterior cruciate ligament reconstruction have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2001); 66 
Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

Before addressing the veteran's claim for an initial 
compensable evaluation for his service-connected right knee 
disability, the Board notes that, during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 
2001)), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new statute revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board notes that the veteran was advised, by virtue of a 
detailed statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this matter.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the SOC issued by 
the RO clarified what evidence would be required to establish 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (now codified at 38 U.S.C. 
5103A(d)).  The VA examinations performed in October 1999 and 
December 2000, described in detail below, have fulfilled this 
requirement.  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record regarding his 
claim of whether an initial compensable rating is warranted 
for his service-connected right knee disability.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim from its inception pursuant to 
the VCAA, the Board has considered the applicability of 
Bernard v. Brown, supra.  In Bernard, the United States Court 
of Appeals for Veterans Claims (Court) held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background

On a report of medical history completed in December 1996, 
the veteran checked "no" to having a trick or locked knee.  
When examined for enlistment that day, his knees were normal, 
and he was found qualified for active service.  Service 
medical records, dated from May to October 1998, show that in 
May the veteran twisted his knee after he slipped and fell on 
mud.  He said his knee shifted inward and he heard a crack.  
He complained of right knee pain and was evaluated for 
dislocation or stress fracture, but no abnormalities were 
found on X-ray.  An ace bandage and crutches were prescribed, 
and a right knee sprain was initially diagnosed.  Subsequent 
assessments were retropatellar pain syndrome/muscle strain, 
and right knee patellar tendinitis.  The veteran continued to 
complain of recurring right knee pain, and underwent a 
magnetic resonance imaging (MRI) in July which, according to 
the private MRI report, showed a tear of the ACL with a large 
joint effusion associated therewith.  


In August 1998, the veteran was seen in the clinic for 
complaints of right knee instability.  According to the 
record, since falling, he had experienced persistent symptoms 
of instability, with his knee giving out.  He had an 
orthopedic evaluation, and an MRI showed an ACL deficiency.  
He was referred to physical therapy and given a brace.  The 
brace helped him with activities of daily living and 
decreased the number of episodes of instability.  On 
examination, range of right knee motion was from 
approximately 0 to 130 degrees, and on the contralateral 
intact side it was -5 degrees to 135 degrees.  He had a 
positive Lachman sign, and guarded against pivot shift, with 
no varus or valgus laxity or joint line tenderness.  The 
patella tendon region was completely non-tender.  The veteran 
had a positive Drawer sign, and the MRI showed an ACL 
deficiency with some Grade 2 signal changes of the medial and 
lateral meniscus, posteriorly.  Plain radiographs were 
unremarkable.  The clinical impression was ACL deficiency.  

The service medical records further indicate that, when seen 
in October 1998, the veteran continued to complain of right 
knee instability.  He reported right knee injury with 
recurrent sensation of instability.  The ACL brace that was 
prescribed provided relief from instability, but he wanted to 
return to a more active lifestyle.  It was noted that 
physical therapy and anti-inflammatories were ineffective.  
Examination revealed a 2+ Lachman's sign and positive pivot 
shift.  There was no varus or valgus laxity and no joint line 
tenderness.  Distally, he was neurovascularly intact.  No 
increased external motion was noted.  The assessment was 
right knee ACL deficiency, and the plan was to proceed with 
an elective right ACL reconstruction.  A private hospital 
record documents that, in October 1998, the veteran underwent 
an ACL reconstruction using the middle third of the patella 
tendon, with diagnostic arthroscopy and examination under 
anesthesia of his right knee.  He was brought to the recovery 
room in good condition without any surgical or anesthetic 
complications noted.  

Thereafter, according to the records, the veteran underwent 
physical therapy.  In January 1999, his range of motion of 
the right knee showed flexion to 135 degrees and extension to 
0 degrees.  A Don Joy Gold Point Plus ACL Brace was issued 
postoperatively.  A February 1999 physical therapy record 
describes noticeable atrophy present in the veteran's right 
quadriceps.  Range of motion was within normal limits, 
strength was nearly normal, and he was able to perform a full 
squat.  The veteran continued physical therapy treatment and 
the physical therapy record indicates that, in October 1999, 
he ran two to three miles.  He was observed to have one 
hundred percent sprint with stop pivot, and was able to turn 
and sprint without difficulty.  Quadriceps tone and range of 
motion were within normal limits.  On a Report of Medical 
History completed in September 1999, when he was examined in 
preparation for separation from active service, the veteran 
checked "yes" to having a trick or locked knee.  His 
history of ACL reconstruction was noted.  The Report of 
Medical Examination noted a finding of "abnormal" under the 
category referable to the lower extremities.

In October 1999, a month prior to his final discharge from 
active service, the veteran underwent a VA examination.  
According to the examination report, in October 1998, an 
attempt was made at an arthroscopic repair of the veteran's 
torn right knee ligament, but he ended up with an open 
repair.  He now complained of occasional pain in the right 
knee.  Clinical findings included a normal gait and normal 
station.  Examination of the knee revealed that the veteran 
had full extension, bilaterally, to zero degrees.  He had a 
negative Lachman's test and a negative McMurray's test.  
There was no medial or lateral weakness when torque was 
placed in those vectors when the knee was in neutral or in 30 
degrees flexion, bilaterally.  There was a long scar, 
approximately nine inches, from the mid-patella on the right 
to the upper portion of the anterior shin from his previous 
ACL repair.  There were no clicking or abnormal sounds noted 
when maneuvers of the knee were performed.  He had full 
flexion from 0 to 140 degrees in both knees.  Both ankles had 
dorsiflexion of 0 to 20 degrees when the foot was in neutral 
position.  There was no varus or valgus angulation of the os 
calcis in relation to the long axis of the tibia-fibula, 
bilaterally.  The VA examiner reported that the veteran's 
complaints included that he was status post ACL 
reconstruction in his right knee, with a scar present on the 
knee.  He had normal range of motion, and there was no 
diagnosed disability found on current examination of the 
right knee.

In February 2000, the RO granted service connection for 
status post anterior cruciate ligament reconstruction of the 
right knee, and awarded a noncompensable (0 percent) 
disability evaluation.

In December 2000, the veteran underwent VA orthopedic 
examination.  According to the examination report, he 
complained of an inability to fully participate in sports.  
He used an ACL support brace when he attempted to participate 
in sporting events, and ambulated independently without the 
use of a cane or crutches.  There was no history of 
fatigability.  Examination findings reflected that, on his 
right knee, the veteran had a four-inch scar in the midline 
extending from the mid-patella to the tibial tuberosity.  
Range of motion was from 0 to 135 degrees, with no laxity of 
the joint.  There was a negative Drawer sign and a negative 
grind sign.  The diagnostic impression included status post-
ACL repair of the right knee, with relatively preserved range 
of motion at the present time.  The examiner noted that there 
was no evidence of fatigability or incoordination, but that 
"this will limit the ability for [the veteran] to 
participate in sporting events."  The VA examiner commented 
that the veteran was prone to exacerbation of the right knee 
condition, but it was impossible for the examiner to predict 
the amount of dysfunction during exacerbation.

At his November 2001 Travel Board hearing, the veteran 
testified, with the assistance of his attorney, that his 
right knee felt uneven and caused extreme discomfort when he 
was on his knees.  He said standing for more than one hour or 
walking more than seven or eight blocks caused discomfort.  
He denied limping, but said his knee felt wobbly.  He denied 
falling, and said he would try to sit down before that 
happened.  His knee did not lock, but he described consistent 
throbbing knee pain two or three times a day, and instability 
a few times a week.  VA had prescribed a knee brace with 
fixed hard plastic support for the right knee.  He said he 
experienced flare-ups of pain, that some weeks were worse 
than others, and that cold and damp weather worsened the 
pain.  The veteran reported he was a full-time college 
student, and said he used railings and took time to climb 
stairs at school.  He testified that he was not taking 
medication or physical therapy for his service-connected 
right knee. 

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2001).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

At the time of an initial rating, separate ratings may be 
assigned for separate periods of time based upon the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  In addition, painful 
motion is considered to be limited motion under the 
provisions of 38 C.F.R. § 4.59.

The veteran's service-connected right knee disability has 
been rated as 0 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under that code, knee impairment is 
rated as 10 percent disabling if slight, and as 20 percent 
disabling if moderate.

Under Diagnostic Code 5258, dislocation of semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint is rated as 20 percent disabling, 
while under Diagnostic Code 5259, removal of cartilage with 
symptomatic residuals is rated as 10 percent disabling.

In a precedent opinion, the VA General Counsel has held that 
a claimant who has arthritis and instability of the knee 
might be rated separately under Diagnostic Codes 5003 and 
5257.  However, the General Counsel noted that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Code 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
limitation-of-motion Diagnostic Codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for such joint if it 
is a major joint.  Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 30 degrees is rated as 20 percent disabling; limitation to 
45 degrees is rated as 10 percent disabling; and limitation 
to 60 degrees is rated as 0 percent disabling.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 15 degrees is rated as 20 percent disabling; 
limitation of extension to 10 degrees is rated as 10 percent 
disabling; and to 5 degrees or less is rated as 
noncompensably disabling.

Upon review of all the evidence of record, the Board notes 
that the veteran's service-connected right knee, status post 
anterior cruciate ligament reconstruction, was evaluated as 
noncompensable under under Diagnostic Code 5257.  The 
available medical evidence reflects that, in October 1998, 
the veteran underwent an open surgical repair of his right 
knee.  In October 1999, when examined by VA just prior to 
discharge from service, he complained of occasional right 
knee pain, but had normal gait and station, and the examiner 
reported normal range of motion.  There was no diagnosed 
disability of the right knee.  In December 2000, the veteran 
complained of an inability to fully participate in sports, 
and said he used an ACL support brace when he attempted to 
participate in sporting events.  The December 2000 VA 
examiner noted that the veteran ambulated independently 
without the use of a cane or crutches.  There was no history 
of fatigability.  Range of motion was essentially normal, 
with flexion from 0 to 135 degrees with no laxity of the 
joint.  The diagnostic impression was status post-ACL repair 
of the right knee with relatively preserved range of motion .  
There was no fatigability or incoordination, but the VA 
examiner acknowledged that the veteran's right knee 
disability will limit his ability to participate in sporting 
events.  The examiner also commented that the veteran was 
prone to exacerbation of his right knee condition, but that 
it was impossible to predict the amount of dysfunction during 
exacerbations.

Thus, instability has not been shown in the private or VA 
medical records.  Also, we must observe that the Rating 
Schedule is intended to compensate the veteran for impairment 
of his earning capacity, not for limitation of his 
recreational activities.  However, with consideration of the 
complaints reported by the veteran at his hearing before the 
undersigned, as well as the October 1998 surgical procedure 
revealing that he underwent ACL reconstruction and 
arthroscopic examination, the Board believes the evidence is 
in relative equipoise with respect to whether the symptoms 
associated with the veteran's service-connected right knee 
disability more nearly approximate the criteria for a 10 
percent evaluation under Diagnostic Code 5257.  In resolving 
reasonable doubt in the veteran's behalf, the Board concludes 
that his symptoms more nearly approximate slight instability, 
and that a 10 percent evaluation may be assigned under 
Diagnostic Code 5257.

Since the Board is concluding that the reasonable-
doubt/benefit-of-the-doubt doctrine supports the grant of a 
compensable rating, it is clear that a preponderance of the 
evidence is against a finding that more than slight 
impairment analogous to instability exists.  Therefore, the 
evidence is against an evaluation greater than the 10 percent 
assigned herein under Diagnostic Code 5257.

In addition to the foregoing, the disabling factors under 38 
C.F.R. §§ 4.40, 4.45, 4.59, have been considered.  See DeLuca 
v. Brown, supra.  However, even with consideration of the 
complication of arthroscopic surgery, the competent medical 
evidence reflects that there is no report of loss of range of 
motion in the right knee.  Furthermore, arthritis has not 
been reported by X-rays.  See Diagnostic Codes 5003, 5010.  
There is no competent medical evidence of record indicating 
that the veteran experiences other than full range of motion 
of the right knee.  Therefore, a preponderance of the 
evidence is against an evaluation greater than 10 percent 
under Diagnostic Code 5010, 5259, 5260, or 5261.  The benefit 
of the doubt has been resolved in the veteran's favor to the 
limited extent noted above.

Moreover, the medical evidence since the veteran filed his 
claim has not shown that the surgical scar of the right knee 
was poorly nourished with repeated ulceration, or painful and 
tender on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  The scar observed on VA 
examination in October 1999 was reported as nine inches long 
and, in December 2001, the scar was reported as four inches 
long.  It was not noted to be infected or otherwise 
symptomatic, and the veteran has not complained of pain 
associated with right knee ACL surgical scar.  Accordingly, a 
separate compensable rating under the holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994) is not warranted.


Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
right knee disability, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial 10 percent rating is granted for status post 
anterior cruciate ligament reconstruction of the right knee, 
subject to the statutes and regulations governing the payment 
of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

